DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022, has been entered.

Acknowledgments
In the reply, filed on August 5, 2022, Applicant amended claim 2.
In the final rejection of February 7, 2022, Examiner objected to claim 2. Applicant amended claim 2. Objection is withdrawn.
Examiner rejected claims 2-7 on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 8,043,253. 
	Examiner rejected claims 2-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 7,462,181, in view of Sramek et al (US 2003/0055373) and Bonutti (US 5,269,785).
	Applicant argued: Without agreeing with the merits of the rejection, Applicant will consider the filing of a Terminal Disclaimer upon an indication of allowability of the claims (Remarks, page 4). Rejection is maintained.
Currently, claims 2-7 are under examination.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 of U.S. Patent No. 8,043,253. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and U.S. Patent No. 8,043,253 claims at least recite a system for bone marrow aspiration, an aspiration cannula, a flexible length, a handle, a drill tip, an entry cannula, one or more openings, a rounded blunt tip, the drill tip narrows distally from a proximal end of the drill tip and terminates at the rounded blunt tip, and a surface which is shaped to inhibit the drill tip from puncturing through. The application claim limitation of the “one or more openings which are separated from a cutting surface of the drill tip and where the one or more openings are proximal to the drill tip” is understood to correspond to U.S. Patent No. 8,043,253 claim limitations “one or more openings near the distal end” and “a drill tip… attached at the distal end of the flexible length”, as the one or more openings would be separated from a cutting surface of the drill tip due to the drill tip being at the distal end and the one or more openings being near but not at the distal end, and the one or more openings would be proximal to the drill tip due to the drill tip being at the distal end and the one or more openings being near but not at the distal end. And the application claim limitation “where the rounded blunt tip of the drill tip extends beyond the drill tip narrowing” is understood to correspond to U.S. Patent No. 8,043,253 claim limitation “wherein the drill tip comprises a proximal fluted portion having a shape which narrows distally from a proximal end of the drill tip to a distal portion having a rounded blunt tip, wherein the drill tip terminates at the rounded blunt tip”. 

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 7,462,181, in view of Sramek et al (US 2003/0055373) and Bonutti (US 5,269,785)
Both the application claims and U.S. Patent 7,462,181 claims at least recite a system for aspiration, an aspiration cannula, a flexible length, a handle, a tip, an entry cannula, one or more openings proximal to the tip, and a rounded blunt tip. The application claim limitation of the “one or more openings which are separated from a cutting surface of the drill tip” is understood to correspond to U.S. Patent No. 7,462,181 claim limitations “wherein the tip disrupts the body tissue” and “one or more openings… proximal there to”, as the one or more openings would be separated from a cutting surface of the disrupting tip due to the one or more openings being proximal there to the tip. U.S. Patent 7,462,181 claims are silent about the aspiration being of bone marrow and the tip being a drill tip that narrows distally from a proximal end of the drill tip and terminates at the rounded blunt tip which comprises a surface which is shaped to inhibit the drill tip from puncturing through, and where the rounded blunt tip of the drill tip extends beyond the drill tip narrowing. Sramek et al teaches a system for bone marrow aspiration (paragraph [0035]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system for aspiration, of U.S. Patent 7,462,181 claims, to be a system for bone marrow aspiration, as taught by Sramek et al, as such will provide adequate bone marrow extraction (e.g., bone marrow harvests rich in stem cells) for use, e.g., in a bone marrow replacement procedure (paragraph [0035]). Further, Bonutti teaches a system (Figures 1, 3, 4, 14D) comprising a drill tip (cutting tip [132]) that narrows distally from a proximal end of the drill tip and terminates at a rounded blunt tip which comprises a surface which is shaped to inhibit the drill tip from puncturing through, where the rounded blunt tip of the drill tip extends beyond the drill tip narrowing (Figure 14D). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the tip, of the modified system of U.S. Patent 7,462,181 claims and Sramek et al, to be a drill tip that narrows distally from a proximal end of the drill tip and terminates at the rounded blunt tip which comprises a surface which is shaped to inhibit the drill tip from puncturing through, where the rounded blunt tip of the drill tip extends beyond the drill tip narrowing, as taught by Bonutti, as such will cut tissue fragments from tissue (column 1, lines 50-52) with goals to be met of proper cutting and suction capabilities, controllability and shape so as to avoid unwanted damage to areas of tissue not to be cut (column 7, lines 60-65).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 3, and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bonutti (US 5,269,785).
In regards to claim 2, Bonutti teaches a system (percutaneous bone removal apparatus [10] of Figures 1, 3, 4, and 6 with cutting tip [16] of Figures 1, 3, 4, and 6 substituted by cutting tip [132] of Figure 14D)(column 7, lines 31-33: FIG. 14 illustrates several different cutting tips which may be attached in a known manner to a flexible drill shaft in accordance with the present invention) for bone marrow aspiration, comprising: 
an aspiration cannula (flexible shaft [14])/(flexible drive shaft [31])/(flexible inner cutting shaft [50]) having a flexible length coupled at a proximal end to a handle (housing [18]) and attached at a distal end to a drill tip [132] shaped to break up bone marrow, wherein the flexible length is configured to allow the aspiration cannula to follow a path whereby the drill tip is deflectable 
an entry cannula (outer sleeve [44]) through which the aspiration cannula is insertable
wherein the distal end defines one or more openings (opening at distal end of drive shaft [31] labeled in Figure 3 below) which are separated from a cutting surface of the drill tip and where the one or more openings are proximal to the drill tip (with cutting tip [16] substituted by cutting tip [132], the opening at distal end of drive shaft [31], labeled in Figure 3 below, would be separated from a cutting surface [134] of the cutting tip [132] and proximal to the drill tip [132]) and are configured to aspirate the bone marrow when the aspiration cannula is placed within the bone marrow and the drill tip is rotated relative to the handle when advanced through the bone marrow 
wherein the drill tip comprises a proximal portion and a distal portion having a rounded blunt tip (Figure 14D), where the drill tip narrows distally from a proximal end of the drill tip and terminates at the rounded blunt tip which comprises a surface which is shaped to inhibit the drill tip from puncturing through (Figure 14D) a surface of a cortical bone within a cavity, and where the rounded blunt tip of the drill tip extends beyond the drill tip narrowing (labeled in Figure 14D below) such that movement of the drill tip sideways upon the surface of the cortical bone occurs without causing trauma to the surface of the cortical bone


    PNG
    media_image1.png
    449
    417
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    369
    583
    media_image2.png
    Greyscale

In regards to claim 3, Bonutti teaches a stylet (guide rod [42]) slidably removable from a lumen (suction passage [36]) defined through the aspiration cannula (Figure 4).
In regards to claim 5, Bonutti teaches a control mechanism (column 3, lines 6-9: guide device)/(guide rod [42]) coupled to the distal end of the flexible length for directing a path of the drill tip through the bone marrow.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti, as applied to claim 2 above, and further in view of McGuckin et al (US 6,425,887).
In regards to claim 4, Bonutti teaches an entry port (small opening) through the cortical bone (column 3, lines 44-51); however, Bonutti is silent about wherein the entry cannula has a needle tip adapted to create the entry port through the cortical bone. McGuckin et al teaches a system (Figures 1-3) for bone marrow aspiration, wherein an entry cannula (coaxial outer cannula [12]) has a needle tip (trocar [25]) adapted to create an entry port through the cortical bone (Figure 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the entry cannula, of the system of Bonutti, to have a needle tip, as taught by McGuckin et al, as such will assist in penetration (column 7, lines 30-33) through the wall and into the marrow (column 9, lines 18-21).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti, as applied to claim 2 above, and further in view of Reiley et al (US 6,440,138).
In regards to claim 6, Bonutti teaches that at least one (opening at distal end of drive shaft [31]) (Figure 3) of the one or more openings defines an injection port in fluid communication; however, Bonutti is silent about whether the injection port is in fluid communication with an anticoagulant. Reiley et al teaches a system (Figure 16) for bone marrow aspiration wherein at least one (opening at distal end of lumen [128]) of one or more openings defines an injection port in fluid communication with an anticoagulant (anticoagulant) (column 7, lines 16-24). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify at least one of the one or more openings defining an injection port, of the system of Bonutti, to be in fluid communication with an anticoagulant, as taught by Reiley et al, as such will provide anti-clotting (column 7, lines 23-24).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonutti, as applied to claim 2 above, and further in view of Sramek et al (US 2003/0055373).
In regards to claim 7, Bonutti is silent about an anticoagulant lining or coating along an inner surface of the aspiration cannula. Sramek et al teaches a system (Figures 1A-1E) for bone marrow aspiration, comprising an anticoagulant lining or coating along an inner surface of an aspiration cannula (aspiration tube [140]) (paragraph [0046]: Preferably, the interior surface of the aspiration tube includes materials that will not chemically or biologically interact in an undesired manner with the material being extracted from the cavity.  Optionally, aspiration tube 140, collection device, and/or mechanism 160, can be treated or contain heparin, hirudin, citrate, or another anticoagulant to prevent occlusion of the aspiration tube and to provide a fluid aspirate for easier processing.). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the system, of Bonutti, with an anticoagulant lining or coating, as taught by Sramek et al, as such will prevent occlusion of the aspiration cannula and will provide a fluid aspirate for easier processing (paragraph [0046]).

Response to Arguments
Applicant's arguments filed August 5, 2022, have been fully considered but they are not persuasive:
	In regards to claim 2, Applicant argued: Applicant respectfully traverses the rejection and contends that the cited reference fails to disclose each and every limitation as presently claimed, to wit, Bonuitti fails to 4 of 7disclose "where the one or more openings are proximal to the drill tip". Independent claim 2 has been amended to clarify that the one or more openings are proximal to the drill tip. On the other hand, the Office proffers an embodiment where the cutting tip 132 of Bonutti is substituted for the cutting tip 16 and the "opening at the distal end of drive shaft [31], labeled in Figure 3 below, would be separated from a cutting surface [134] of the cutting tip [132] and proximal to the drill tip [132] ...." (Office Action, p. 7, para. 4.) However, such an embodiment results in a drill tip 132 with either (1) an opening at the distal tip of cutting tip 132, in which case the opening cannot be said to be "proximal to the drill tip", as presently claimed, but is instead distal to the drill tip, or (2) an opening, such as suction opening 136, which are still located along the body of the drill tip 132 itself rather than being separated and "proximal to the drill tip", as presently claimed. Hence, either variation still fails to disclose each and every limitation of independent claim 2 which is therefore patentable over Bonutti for at least these reasons. The dependent claims are patentable over Bonutti for at least the same reasons (Remarks, pages 4-5). Examiner disagrees. First, Bonutti teaches where the one or more openings (opening at distal end of drive shaft [31] labeled in Figure 3 above) are proximal to the drill tip [132] (with cutting tip [16] substituted by cutting tip [132], the opening at distal end of drive shaft [31], labeled in Figure 3 above, would be proximal to the drill tip [132]). Second, with the preamble of claim 2 being “comprising”, such does not exclude additional, unrecited elements, such as other openings, as argued by Applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783